   Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 1 of 24




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION



ALYSSON MILLS, IN HER CAPACITY AS        Case No. 3:19-cv-364-CWR-FKB
RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER                 Arising out of Case No. 3:18-cv-252,
PROPERTIES, LLC,                         Securities and Exchange Commission v.
                                         Arthur Lamar Adams and Madison Timber
           Plaintiffs,                   Properties, LLC

     v.                                  Hon. Carlton W Reeves, District Judge

THE UPS STORE, INC.; HERRING
VENTURES, LLC d/b/a/ THE UPS STORE;
AUSTIN ELSEN; TAMMIE ELSEN;
COURTNEY HERRING; DIANE LOFTON;
CHANDLER WESTOVER; RAWLINGS &
MACINNIS, PA; TAMMY VINSON; and
JEANNIE CHISHOLM,

           Defendants.




       THE UPS STORE, INC.’S MEMORANDUM OF LAW IN SUPPORT
     OF ITS MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 2 of 24




       Defendant The UPS Store, Inc. (“TUPSS, Inc.”) submits this Memorandum of Law in

support of its Motion to Dismiss the Amended Complaint filed by Plaintiff Alysson Mills as the

Receiver for the estates of Arthur Lamar Adams and his companies (“Plaintiff” or the

“Receiver”) pursuant to Federal Rule of Civil Procedure 12(b)(6).

                                       INTRODUCTION

       The Receiver has reached too far by naming TUPSS, Inc. as a Defendant in this action,

which seeks to recoup the sums Arthur Lamar Adams stole in his Ponzi scheme. TUPSS, Inc., a

subsidiary of United Parcel Service, Inc. (“UPS”), is merely the franchisor of independently

owned businesses called The UPS Store, like the one owned and operated by Defendant Herring

Ventures. Even accepting the truth of the Receiver’s allegations that several employees of

Herring Ventures negligently performed their duties as notaries public, TUPSS, Inc. is not liable

for their negligence as a matter of Mississippi law because, as the Receiver’s Amended

Complaint confirms, it is Herring Ventures, not TUPSS, Inc. that employed those notaries public.

       The Receiver’s Amended Complaint names nine other Defendants: (1) five individuals

who are notaries employed by Herring Ventures, (2) Herring Ventures, an independent business

authorized under a written franchise agreement with TUPSS, Inc. to operate a The UPS Store,

(3) the law firm of Rawlings & MacInnis, and (4) two employees of Rawlings & MacInnis who

were notaries public. The Receiver alleges that those seven notaries were negligent or reckless

in the performance of their quasi-official jobs as notaries public because they allegedly notarized

documents that were not completely filled out. The Receiver seeks to hold Herring Ventures and

Rawlings &MacInnis vicariously liable for the negligence of their notary employees, and directly

liable for the negligent retention and supervision of those notaries.

       TUPSS, Inc.’s alleged connection to Adam’s Ponzi scheme is remote—too remote. The

Receiver seeks to hold TUPSS, Inc. vicariously liable for the alleged negligence of the notaries.

                                                  1
       Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 3 of 24




Under Mississippi law, a franchisor can be held liable for the actions of one of its franchisee’s

employees only if the franchisor has the power to “hire or fire [the franchisee’s] employees, to

direct the hours the employees worked, or to direct the details of the manner in which the day-to-

day work of each employee was completed.” See Parmenter v. J&B Enters., 99 So. 3d 207, 215

(Miss. Ct. App. 2012). The Receiver does not and cannot allege that TUPSS, Inc. hires or fires

Herring Venture’s employees, determines their hours, or directed the details of their work. The

Receiver’s conclusory allegation that TUPSS, Inc. had “control” over its franchisees cannot save

the Amended Complaint from dismissal. It is well settled that such formulaic, fact-deficient

allegations fall far short of the pleading requirements in federal court.

        Although it is reasonably clear that the Receiver is asserting liability against TUPSS, Inc.

only on a respondeat superior theory, three claims for relief are confusingly stated against all ten

“Defendants.” The civil conspiracy (Count I) and aiding and abetting (Count II) claims must be

dismissed because (1) neither is a standalone cause of action under Mississippi law, (2) one

cannot “conspire” to be negligent as a matter of law, and (3) the Receiver does not allege that

TUPSS, Inc. had any knowledge of any “conspiracy,” much less joined it. The “negligence”

(Count III) claim should be dismissed against TUPSS, Inc. because there is no allegation that

TUPSS, Inc. was itself negligent in any way.

        Accordingly, the Amended Complaint should be dismissed in its entirety as to TUPSS,

Inc.

                                         BACKGROUND

        A.     The Relevant Parties and Non-parties

               1.      Arthur Lamar Adams’ Ponzi Scheme and Madison Timber

        Non-Party Arthur Lamar Adams is the key actor in this saga. Adams pleaded guilty to

federal wire fraud charges for a Ponzi scheme that began in 2004 and spanned a decade. His

                                                  2
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 4 of 24




victims allegedly lost more than $85 million. On October 30, 2018 Adams was sentenced by this

Court to almost twenty years in prison. (Am. Compl. ¶¶ 16-28.) Adams owned Madison Timber

Fund, LLC, Madison Timber, LLC, and Madison Timber Properties, LLC (“Madison

Timber”). (See Criminal Information ¶¶ 2-4, U.S. v. Adams, No. 3:18-cr-00088-CWR-LRA

(S.D. Miss. May 1, 2018), ECF No. 1.)

       Adams “fraudulently represented to investors that Madison Timber [] was in the business

of buying timber rights from landowners and then selling the timber rights to lumber mills at a

higher price.” (Id. ¶ 6.) In truth, no such timber rights existed. (Id.) Adams sold these fictitious

timber rights to investors, entering into promissory notes that “typically guaranteed investors an

interest rate of 12 to 13 percent, which was to be repaid to investors over the course of twelve to

thirteen months.” (Id. ¶ 7.) In order to attract investors, Adams also used “recruiters” who

referred investors to Adams. (Id. ¶ 11.) Adams used the investors’ money for his own benefit, to

pay his recruiters, and to pay other investors their promised interest payments. (Id. ¶¶ 8, 10.)

       The criminal complaint alleges that Adams “created false timber deeds purporting to be

contracts conveying timber rights from landowners to Madison Timber” and that he “forged the

signatures of landowners, whose names were obtained from timber maps.” (Id. ¶ 9.) Adams

“had many of the documents notarized to make the investments appear legitimate.” (Id.) The

government did not allege that any of the notaries public who allegedly notarized documents for

Adams had any knowledge of Adams’ scheme or that they were co-conspirators. (Id.) Indeed,

contrary to the Receiver’s allegations, the government’s bill of information did not include any

allegations against the notaries public at all—let alone against TUPSS. (Compare id. with Am.

Compl. ¶ 27.) The only other pending criminal action was filed against one of the recruiters to




                                                 3
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 5 of 24




whom Adams paid millions of dollars. (See U.S. v. McHenry, No. 3:19-cr-00020-CWR-LRA

(S.D. Miss.).) No criminal charges have been filed against any such notaries.

       The United States Securities and Exchange Commission (SEC) also filed a civil action

against Adams and Madison Timber asserting claims under the antifraud provisions of the

federal securities laws, Section 17(a) of the Securities Act of 1933, Section 10(b) of the

Securities Exchange Act of 1934, and Rule 10b-5. (See SEC v. Adams, No. 3:18-cv-0252-CWR-

FKB (S.D. Miss.).) The SEC has not sued any of the notaries public who allegedly notarized

documents for Adams or alleged they were parties to Adam’s criminal scheme. Contrary to the

Receiver’s allegations, the SEC complaint did not include any allegations against the notaries

public at all—let alone against TUPSS. (Compare id. with Am. Compl. ¶ 27.)

               2.      The Court-Appointed Receiver

       On June 22, 2018, the Court appointed Alysson Mills as the Receiver for the estates of

Adams and Madison Timber at the request of the SEC. (See Am. Compl. ¶ 5.) For nearly a year,

the Receiver has pursued a civil action seeking to recover money from several of the recruiters

who were paid “millions of dollars” by Adams. (See Mills v. Billings, No. 3:18-cv-679 (S.D.

Miss.).) The Receiver has also filed actions against several law firms and financial institutions

who purportedly “lent their influence, their professional expertise, and even their clients to

Adams and Madison Timber.” (See Mills v. Butler Snow, No. 3:18-cv-866 (S.D. Miss.); Mills v.

BankPlus, No. 3:19-cv-196 (S.D. Miss.).)

               3.      Herring Ventures and the Herring Notaries

       Long after Adams was charged with criminal fraud, surrendered to the authorities, and

pleaded guilty, the Receiver commenced this action seeking to recover more than $85 million

from seven individuals authorized by the State of Mississippi to notarize documents, their

employers, and TUPSS, Inc., a franchisor of The UPS Store.

                                                 4
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 6 of 24




       Herring Ventures, LLC is a limited liability company that has a franchise agreement with

TUPSS, Inc. to operate as a The UPS Store franchisee in Madison, Mississippi. (Am. Compl.

¶¶ 7, 53, 58.)1 The Receiver alleges that Herring Ventures “employed persons . . . to provide

business services, including notary services, to customers[.]” (Id. ¶ 60.)

       The Amended Complaint names as defendants five employees of Herring Ventures (“the

Herring Notaries”) who have commissions from the State of Mississippi to serve as notaries

public. (See, e.g., Id. ¶¶ 60-61, 113-115.) In Mississippi, a notary public is “commissioned to

perform official acts under the laws of this state.” 1 Miss. Admin. Code Pt. 5, R 1.14; see also

Miss. Code §25-33-1 et seq. To become a notary public, individuals must be a resident of

Mississippi for more than 30 days, file an application with the Secretary of State, pay a $25

application fee, file a $5,000 Surety Bond and Oath of Office with the Secretary of State, obtain

an official seal or stamp to affix to documents, and comply with Mississippi notary laws and

regulations. See 1 Miss. Admin. Code Pt. 5, R. 2.1, 2.2, 4.2.

       The Receiver alleges that the Herring Notaries “provided notary services to Adams in the

course and scope of their employment.” (Am. Compl. ¶ 61.) The Receiver alleges the Herring

Notaries “knew or should have known” that the timber deeds that Adams paid to have notarized

were fake. (Id. ¶¶ 63-64.) The Receiver asserts that these notaries public were negligent because

they notarized these timber deeds although the “grantors” had not “personally appeared” before

them. (Id. ¶¶ 63-66.)




1
 In an attempt to obfuscate, the Receiver defines Herring Ventures and TUPSS, Inc. as “UPS.”
As stated, Herring Ventures is a franchisee that has a contract with TUPSS, Inc. that allows
Herring Ventures to use The UPS Store® trademark. Herring Ventures is not a subsidiary, or
owned by UPS or TUPSS, Inc., nor does the Receiver so allege.

                                                 5
        Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 7 of 24




         The Receiver does not assert any causes of action against Herring Ventures, the Herring

Notaries, or any other Defendant in this action on the theory that they were knowing participants

in Adams’s Ponzi scheme; that is, there are no causes of action against Herring Ventures or the

Herring Notaries for fraud. Nor does the Receiver allege that Herring Ventures or the Herring

Notaries received any payments related to or from the proceeds Adams obtained in running his

Ponzi scheme (other than standard notary fees paid to Herring Ventures). Although the

Amended Complaint refers to “conspiracy” and “aiding and abetting,” the only underlying tort

claim against the notaries is for “recklessness, gross negligence, and at a minimum negligence”

based on the Herring Notaries’ alleged failure properly to notarize the timber deeds. (Id. ¶¶ 99-

110.)

                4.     TUPSS, Inc.

         TUPSS, Inc. is the corporate franchisor of Herring Ventures. (See id. ¶ 58.) MS Code §

75-24-51 (2013) defines a “Franchise” as “a written arrangement for a definite or indefinite

period, in which a person for a consideration grants to another person a license to use a trade

name, trademark, service mark, or related characteristic, and in which there is a community of

interest in the marketing of goods or services at wholesale, retail, by lease, agreement or

otherwise.”

         The Receiver admits, as she must, that the Herring Notaries are employed by Herring

Ventures, not by TUPSS, Inc. (Id. ¶ 60 (alleging that Herring Ventures “employed persons . . .

to provide . . . notary services”); ¶¶ 113-115 (alleging that Herring Ventures “knew or should

have known that their employees” violated Mississippi notary law (emphasis added)).) Although

the Amended Complaint alleges the conclusion that TUPSS, Inc. “controls every aspect of its

stores’ business, including their provision of notary services” (Id. ¶ 122), there are no factual

allegations in the Amended Complaint to support that conclusion. Rather, the Receiver alleges

                                                  6
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 8 of 24




only that TUPSS, Inc. “specifically advertises that its stores nationwide offer notary services”

and that “‘[n]otary services’ are among [TUPSS, Inc.’s] most advertised business services.” (Id.

¶¶ 57, 122.)

               5.      Rawlings & MacInnis, PA and Its Notary Employees

       On June 13, 2019, the Receiver amended the Complaint to name as Defendants the law

firm Rawlings & MacInnis, PA (“Rawlings”) and two of the firm’s employees who are licensed

by Mississippi as notaries public (the “Rawlings Notaries”). (Am. Compl. ¶¶ 13-15, 67-68.)

The Receiver does not allege that Rawlings or the Rawlings Notaries had any communications or

contact with Herring Ventures, the Herring Notaries, or TUPSS, Inc. (See id. ¶¶ 69-75.) There

are no allegations that TUPSS, Inc., Herring Ventures, or the Herring Notaries knew anything

about Rawlings or the Rawlings Notaries. (Id.) But the Receiver nevertheless lumps Rawlings

and Rawlings Notaries together with Herring Ventures, the Herring Notaries and TUPSS, Inc. as

the “Defendants.”

       B.      The Receiver’s Claims for Relief and Theory of Liability Against TUPSS,
               Inc.

       The Receiver’s Amended Complaint asserts four claims for relief, three of which purport

to be against “All Defendants.” Those three claims are for (1) Civil Conspiracy, (2) Aiding and

Abetting, and (3) “Recklessness, Gross Negligence and at a Minimum Negligence.” (Id. ¶¶ 76-

110.) Count IV for “Negligent Retention and Supervision” is against Herring Ventures and

Rawlings & MacInnis—which confirms that the Receiver well knows that it is Herring Ventures,

and not TUPSS, Inc., that hired and supervised the notaries. (Id. ¶¶ 111-121.)

       Regarding the three claims that lump TUPSS, Inc. in with all the other Defendants, the

Receiver does not include a single allegation referring to TUPSS, Inc. Instead, every allegation

concerns “Defendants”—as if TUPSS, Inc., Herring Ventures, five notaries public employed by


                                                 7
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 9 of 24




Herring Ventures, an independent law firm, and two notaries employed at that law firm were all

one unified entity. The Receiver’s imprecise use of the word “Defendants” is patently incorrect.

For example, although the Receiver alleges that “Defendants knew their attestations were false

(Am. Comp. ¶ 183), TUPPS, Inc. obviously did not make any “attestations” on the timber deeds.

As explained below, that type of group pleading is impermissible under federal law. See, e.g.,

Smith v. Antler Insanity, LLC, 58 F. Supp. 3d 716, 722 (S.D. Miss. 2014); Rankin v. Shelter Ins.,

No. 5:18-cv-25(DCB)(MTP), 2018 U.S. Dist. LEXIS 149817, at *4-5 (S.D. Miss. Sept. 4, 2018).

       Despite the Receiver’s imprecise and incorrect use of the word “Defendants,” the

Receiver clarifies her theory of liability against TUPSS, Inc. elsewhere in her Amended

Complaint. The Amended Complaint alleges:

               Defendant The UPS Store, Inc. is liable for the acts of [Herring
               Ventures] and the [Herring Notaries] because Defendant The UPS
               Store, Inc. controls every aspect of its stores’ business, including
               their provision of notary services. The UPS Store, Inc. dictates the
               location and designs of its stores, the services they offer, the
               merchandise they sell, the manner in which they conduct their
               business, and the signage they may use. The UPS Store, Inc. holds
               itself out to the public as the entity the public does business with.
               Relevant here, The UPS Store, Inc. specifically advertises that its
               stores nationwide offer notary services “to make life easier.”

               The Receiver is entitled to a declaratory judgment holding, inter
               alia, that Defendant The UPS Store, Inc. is liable for payment of
               all damages or other relief awarded in favor of the Receiver and
               against [Herring Ventures] and [the Herring Notaries].

(Am. Compl. ¶¶ 122-123.)

       As TUPSS, Inc. will show below, the Receiver’s conclusory allegation that TUPSS, Inc.

“controls every aspect of its stores’ business” is an attempt—unsuccessfully—to allege facts

sufficient to state a claim against TUPSS, Inc. on a respondeat superior theory for the alleged

misconduct of notaries public employed by Herring Ventures.



                                                 8
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 10 of 24




                                       LEGAL STANDARD

        “To survive a motion to dismiss pursuant to Rule 12(b)(6), ‘a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible on its

face.”’” Mangal v. City of Pascagoula, No. 1:19CV232-LG-RHW, 2019 U.S. Dist. LEXIS

125537, at *4 (S.D. Miss. July 29, 2019) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).

“A claim is facially plausible ‘when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.’” Id.

(citing Iqbal, 556 U.S. at 678). “A claim for relief is implausible on its face when ‘the well-

pleaded facts do not permit the court to infer more than the mere possibility of misconduct.’”

Harold H. Huggins Realty, Inc. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011) (quoting Iqbal,

556 U.S. at 679).

        Although the Court must accept all “well-pleaded” facts in the complaint as true, “the

complaint must allege more than labels and conclusions, a formulaic recitation of the elements of

a cause of action will not do, and factual allegations must be enough to raise a right to relief

above the speculative level.” Mangal, 2019 U.S. Dist. LEXIS 125537, at **4-5 (citing Jebaco

Inc. v. Harrah’s Operating Co. Inc., 587 F.3d 314, 318 (5th Cir. 2009)). “While legal

conclusions can provide the complaint’s framework, they must be supported by factual

allegations.” Iqbal, 556 U.S. at 664. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678. As discussed, infra at I.,

the Receiver’s allegation that TUPSS, Inc. is liable for any negligence by the Herring Notaries

because TUPSS, Inc. allegedly “controls” Herring Ventures is precisely the sort of conclusory

allegation not entitled to weight unless supported by factual allegation, establishing the sort of

“control” that would make TUPSS, Inc. the de facto employer of the notaries.



                                                    9
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 11 of 24




                                         ARGUMENT

I.      TUPSS IS NOT VICARIOUSLY LIABLE FOR THE ALLEGED CONDUCT OF
        THE NOTARIES PUBLIC EMPLOYED BY HERRING VENTURES

        TUPSS, Inc. cannot be liable for the alleged recklessness or negligence of the notaries

public employed by Herring Ventures.

        The leading case in Mississippi on franchisor liability is Parmenter v. J&B Enterprises,

99 So. 3d 207 (Miss. Ct. App. 2012). Parmenter was a customer of a McDonald’s restaurant

franchisee, defendant J&B Enterprises, which operated a McDonald’s restaurant. When

Parmenter complained about how long it was taking for his order, one of J&B Enterprises’

employees, Ms. Jones, beat him with a spatula. Parmenter sued Jones’ employer (franchisee

J&B Enterprises) and also McDonald’s Corporation, the franchisor. The Court ruled that

McDonald’s Corporation could not be liable for the torts of the franchisee’s employee unless

McDonald’s itself was Jones’ employer. Id. at 213 (“we must first determine whether

McDonald’s was in fact an ‘employer’ or acting as a master of another party.”). And the Court

found that McDonald’s Corporation was not Jones’ employer because McDonald’s Corporation

did not have the right to “hire or fire employees, to direct the hours the employees worked, or to

direct the details of the manner in which the day-to-day work of each employee was completed.”

Id. at 215.

        Here, the Receiver admits that Herring Ventures was the employer of the notaries public

who notarized timber deeds, and that TUPSS, Inc. was not the employer. (Am. Compl. ¶ 60.)

Importantly, the Receiver does not name TUPPS in the claim regarding the hiring and

supervision of the notaries public; instead she names only Herring Ventures. (Id. ¶¶ 111-23.)

Thus, there are no facts pleaded in the Amended Complaint that, even if true, could support a

finding of liability against TUPSS, Inc. under Parmenter.


                                                10
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 12 of 24




       Unable to allege the pertinent factors laid out in Parmenter, the Receiver alleges that

TUPSS, Inc. “controls every aspect of its stores’ business, including their provision of notary

services” and “dictates the location and designs of its stores, the signage they may use, the

merchandise they sell, the services they offer, and the manner in which they conduct their

business.” (Id. ¶ 55.) The Receiver also further alleges that the Herring Notaries “provided

notary services in furtherance of [TUPSS, Inc.’s] . . . business.” (Id. ¶ 61.) And the Receiver

claims that TUPSS, Inc. “holds itself out to the public as the entity the public does business

with.” (Id. ¶ 122.) These allegations are insufficient to make TUPSS, Inc. liable for misconduct

by any of the Herring Notaries employed by Herring Ventures.

       The allegations that TUPSS, Inc. “controls every aspect of its stores” and “controls . . . its

stores’ . . . provision of notary services” (Am. Compl. ¶ 110) are legal conclusions not entitled to

the presumption of truth. See, e.g., Deal v. Dep’t of Corr., No. 16-61-JJB-RLB, 2016 U.S. Dist.

LEXIS 83687, at *7 (M.D. La. June 28, 2016) (“plaintiff only makes conclusory allegations

regarding the alleged policies, practices, and customs of the [defendant], as well as the hiring,

training, control, supervision, and discipline of correction officers and other personnel . . . These

legal conclusions are insufficient to state a claim upon which relief may be granted” (citing

Iqbal, 556 U.S. at 678)); Mangal, 2019 U.S. Dist. LEXIS 125537, at *4 (“the complaint must

allege more than labels and conclusions” (citing Jebaco, 587 F.3d at 318)); see also Henneberry

v. Sumitomo Corp. of Am., No. 04 Civ.2128(PKL), 2005 U.S. Dist. LEXIS 8023, at *8-9

(S.D.N.Y. May 3, 2005) (granting motion to dismiss because “the [c]omplaint only makes the

conclusory statements that [defendant corporations] . . . exercised direction and control over

[subsidiary]. Mere conclusory statements alleging the exercise of such control are insufficient to

survive a motion to dismiss.”); First Capital Asset Mgmt. v. Brickellbush, Inc., 218 F. Supp. 2d



                                                 11
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 13 of 24




369, 394-395 (S.D.N.Y. 2002) (plaintiff failed to make a prima facie showing of defendant’s

“direction or control” of alleged co-conspirator’s torts where complaint, “in the most conclusory

of terms,” alleges that defendant “dominates and controls”), aff’d by First Capital Asset Mgmt. v.

Satinwood, Inc., 385 F.3d 159 (2d Cir. 2004); Bastida v. Nat’l Holdings Corp., No. C16-

388RSL, 2016 U.S. Dist. LEXIS 107924, at *7 (W.D. Wash. Aug. 4, 2016) (granting motion to

dismiss where plaintiffs’ complaint “fail[ed] to plead sufficient facts” to establish defendant’s

respondeat superior liability over a wholly owned subsidiary, NSC, and its employee, Gillis,

because “[i]t merely alleges that defendant directly or indirectly ‘controlled’ NSC and Gillis, and

that Gillis was an employee of defendant and acted on their behalf,” reasoning that “[w]ithout

additional facts, these allegations . . . fail to establish an agency relationship between defendant

and [NSC and Gillis]”).

       The Receiver’s more specific factual allegations are insufficient to establish TUPPS,

Inc.’s vicarious liability for the alleged negligent notarizations by the Herring Notaries. The

Receiver does not, and cannot, allege that TUPPS, Inc. somehow exercised control over the

manner in which the Herring Notaries notarized timber deeds that caused the harm. Nat’l Gear

& Piston, Inc. v. Cummins Power Sys., LLC, 975 F. Supp. 2d 392, 408 (S.D.N.Y. 2013) (“under

any body of law, to impose vicarious liability against a franchisor, a plaintiff must allege the

existence of a franchise agreement, which grants the franchisor meaningful control over the

franchisee’s day-to-day activities, and which control the franchisor exercised with respect to

the conduct or injury at issue” (emphasis added)). The Receiver alleges that TUPSS, Inc.

“dictates the location and designs of its stores, the signage they may use, the merchandise they

sell, the services they offer, and the manner in which they conduct their business” fares no better.

(Am. Compl. ¶ 52); see, e.g., Deal, 2016 U.S. Dist. LEXIS 83687, at *7. Even if these facts



                                                 12
       Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 14 of 24




were true, they have nothing to do with alleged negligent notarizations performed by the Herring

Notaries. Even if TUPSS, Inc. dictated the location and design of each franchisee’s store

(TUPSS, Inc. does not), it would be legally irrelevant since the negligent notarization were not

related to the store location or design. The allegation that the TUPSS, Inc. franchisee agreements

address signage, and what goods or services are offered, is legally irrelevant because those were

not the cause of notaries allegedly failing to comply with their duties under Mississippi law. As

Parmenter indicates, the relevant “control” would be if TUPSS, Inc. hired the notaries,

determined their hours, and dictated the manner in which they conducted their business. The

Receiver alleges no such facts.

        Similarly deficient is the Receiver’s formulaic, fact-deficient allegation that the Herring

Notaries “provided notary services in furtherance of [TUPSS, Inc.’s] business.” (Am. Compl.

¶ 112); see, e.g., Scott v. Am. Nat’l Trust & Inv. Mgmt. Co., No. 5:12-CV-006-C, 2013 U.S. Dist.

LEXIS 194762, at *8 (N.D. Tex. Jan. 15, 2013) (motion to dismiss granted where plaintiff’s

“conclusory statements” that law firm partner was acting in the course and scope of his

employment with law firm “do not suffice to confer vicarious liability”); Lowe v. Burlington

Stores, Inc., No. 3:16-CV-03068-B (BF), 2017 U.S. Dist. LEXIS 46704, at *15-16 (N.D. Tex.

Mar. 7, 2017) (recommending dismissal because “Plaintiff’s conclusory statements that

Defendant’s employees were acting in the course and scope of its authority are not sufficient to

confer vicarious liability”). The allegation that the notaries were acting in the course of their

employment would be relevant only if they were employees of TUPPS, Inc.—which they are

not.

        The Receiver’s conclusory allegation that TUPSS “controls every aspect of” Herring

Ventures’ business should be rejected for the further reason that is patently implausible. Lee v.



                                                 13
      Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 15 of 24




Verizon Communs., Inc., 837 F.3d 523, 542 (5th Cir. 2016) (affirming district court decision to

dismiss claim that was “rendered implausible in light of other allegations” in the complaint).

The Receiver’s cause of action against Herring Ventures, and not TUPSS, Inc., for “negligent

retention and supervision” (see Am. Compl. ¶¶ 112-113) concedes that Herring Ventures

retained and supervised its employees. No franchisor (whether TUPSS, Inc., McDonald’s,

Subway, Marriott Hotels, etc.) controls “every aspect” of every franchise location. For example,

McDonald’s does not and cannot control how each employee at each franchisee’s location treats

each customer who voices a complaint, just as TUPSS, Inc. cannot and does not control “every

aspect” of how a franchisee’s employees function throughout the day.

       Parmenter is instructive here, too. In Parmenter, the customer argued McDonald’s

Corporation should be held vicariously liable because McDonald’s determined the franchisee’s

signage and employee uniforms, and because customers were attracted to the franchise locations

due to its reputation for good food. The Court rejected the argument that those factors

constituted the “control” necessary to render McDonald’s Corporation vicariously liable.

       Parmenter shows that it is the general rule in Mississippi (as it is elsewhere) that a

franchisor is not liable for misconduct of a franchisee’s employees. If the Receiver’s vague and

irrelevant allegations were sufficient to create an exception to that rule here, that exception

would swallow the rule, and franchisors would become vicariously liable as a matter of course.

That is not the law in Mississippi.

II.    PLAINTIFF HAS FAILED TO STATE ANY CAUSES OF ACTION DIRECTLY
       AGAINST TUPSS, INC.

       Given the Receiver’s focus on TUPSS, Inc.’s alleged “control” over Herrings Ventures’

notary employees, it seems clear that her basis for TUPSS, Inc.’s alleged liability is only on a

respondeat superior theory. As discussed above, this argument fails. In an abundance of


                                                 14
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 16 of 24




caution, however, TUPSS, Inc. addresses the claims liable for conspiracy, aiding and abetting, or

negligence fails as well, which are purportedly stated against “All Defendants.”

        A.      The Receiver’s Group Pleading Referring to “Defendants” Is Improper

        As a threshold matter, although Counts I, II, and III purport to be stated against “All

Defendants,” there is not a single reference to TUPPS, Inc. in those counts. Under federal law,

group pleading like that is improper. See, e.g., Smith v. Antler Insanity, LLC, 58 F. Supp. 3d

716, 722 (S.D. Miss. 2014) (granting motion to dismiss because plaintiff “has alleged no facts

that support the individual defendants’ involvement in his tort claims” where he alleges

“‘nothing in the First Amended Complaint that ascribes specific conduct or statements to [the

individual defendants] . . . [I]t is not enough to simply rest on the use of the collective term,

‘Defendants,’ in the allegations.’” (citation omitted)); Rankin v. Shelter Ins., No. 5:18-cv-

25(DCB)(MTP), 2018 U.S. Dist. LEXIS 149817, at *4-5 (S.D. Miss. Sept. 4, 2018) (“[plaintiff]

cannot rely on collective allegations of wrongdoing . . . . [plaintiff’s] Complaint does not

distinguish claims against [one defendant] from claims against [another]. It makes conclusory

assertions that [one defendant] is somehow liable to [plaintiff] for the same reasons that [another

defendant] is allegedly liable to [plaintiff]. As with the improper collective allegations against

all defendants generally, conclusory assertions that [one defendant] is somehow liable to

[plaintiff] on the same basis as [another defendant] are also insufficient.”).

        The Receiver’s Counts I-III should be dismissed against TUPPS, Inc. because there are

no allegations about TUPPS, Inc. specifically, and the vague references to “Defendants” are

insufficient.




                                                  15
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 17 of 24




        B.      Counts I and II Should Be Dismissed

                1.      Civil Conspiracy and Aiding and Abetting Are Not Standalone Claims
                        Under Mississippi Law

        Assuming the Receiver seeks to hold TUPPS, Inc. liable for conspiracy (Count I) or

aiding and abetting (Count II), these claims should be dismissed because conspiracy and aiding

and abetting are not standalone causes of action under Mississippi law, and the Receiver has

failed to assert any underlying tort claim against any of the Defendants in this case that could

support such claims. Langston v. 3M Co., No. 2:12cv163-KS-MTP, 2013 U.S. Dist. LEXIS

74639, at *9 (S.D. Miss. May 28, 2013) (“[A] civil conspiracy claim cannot stand alone, but

must be based on an underlying tort” (quoting Aiken v. Rimkus Consulting Grp., Inc., 333 F.

App’x 806, 812 (5th Cir. 2009)) (per curiam)); Wells v. Shelter Gen. Ins. Co., 217 F. Supp. 2d

744, 755 (S.D. Miss. 2002) (applying Mississippi law; collecting cases: “Plaintiffs argue that a

civil conspiracy claim can stand alone, without reference to an underlying tort. The Court finds

no support for such a contention under Mississippi or any other law, however. Authority to the

contrary is, in fact, legion.”); see also Fikes v. Wal-Mart Stores, Inc., 813 F. Supp. 2d 815, 822

(N.D. Miss. 2011) (granting motion to dismiss claim for aiding and abetting and civil conspiracy

because complaint failed to state a claim for an underlying tort “there must be an underlying tort

for the Defendants to have aided and abetted”); Honig v. Kornfeld, 339 F. Supp. 3d 1323, 1346

(S.D. Fla. 2018) (granting motion to dismiss claim for civil conspiracy because “negligence

claims cannot serve as the basis for the civil conspiracy claim,” and plaintiffs failed to plead

sufficient fasts for any other underlying tort).2


2
  This assumes that aiding and abetting is recognized under Mississippi law in the first place. See Fikes,
813 F. Supp. 2d at 822 (“The Mississippi Supreme Court has never recognized aiding and abetting as a
civil cause of action . . .); Dale v. ALA Acquisitions, Inc., 203 F. Supp. 2d 694, 700 (S.D. Miss. 2002)
(“[W]hile the Mississippi Supreme Court has not expressly recognized the tort of aiding and abetting
fraud, this court predicts that such a claim is viable under Mississippi law.”).

                                                    16
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 18 of 24




       Further, TUPPS, Inc. could not be liable for conspiracy to commit negligence because

“[n]egligence cannot form the basis for conspiracy liability.” See, e.g., Corral Grp., LP v. SMIC,

Ltd. (In re SMIC, Ltd.), Nos. 10-40120-DML-11, 10-04054-DML, 2013 Bankr. LEXIS 3359, at

*20 (Bankr. N.D. Tex. Aug. 12, 2013); Tu Nguyen v. Duy Tu Hoang, 318 F. Supp. 3d 983, 1019

(S.D. Tex. 2018) (“[T]here cannot be a civil conspiracy to be negligent.” (citing Tri v. J.T.T., 162

S.W.3d 552, 557 (Tex. 2005))); K&F Rest. Holdings, Ltd. v. Rouse, No. 16-293-JWD-EWD,

2018 U.S. Dist. LEXIS 123154, at *42 (M.D. La. July 24, 2018) (“A conspiracy claim requires

more than negligence: it requires either intentional or willful conduct.” (citing Thomas v. N. 40

Land Dev., Inc., 894 So. 2d 1160, 1177-78 (La. App. 4 Cir. 2005))); see also Snow Ingredients,

Inc. v. SnoWizard, Inc., 833 F.3d 512, 526 (5th Cir. 2016) (“Civil-RICO conspiracy . . . cannot

be premised on negligence.”). The civil conspiracy and aiding and abetting claims fail

accordingly.

               2.      TUPSS, Inc. is Not Alleged to Have Known Anything About the
                       Madison Timber Scheme or the Acts of the Herring Notaries

       Even if the Receiver has pleaded an underlying tort capable of supporting a claim for

civil conspiracy or aiding and abetting—and she has not—there are no facts alleged in the

Amended Complaint that, even if true, could support such claims against TUPSS, Inc.

       Under Mississippi law, civil conspiracy requires proof of: “(1) two or more persons or

corporations; (2) an object to be accomplished; (3) a meeting of the minds on the object or

course of action; (4) one or more unlawful overt acts; and (5) damages as the proximate result.”

Aries Bldg. Sys., LLC v. Pike Cty., No. 5:16-cv-16-DCB-MTP, 2017 U.S. Dist. LEXIS 171236,

at *7-8 (S.D. Miss. Oct. 17, 2017) (citing Cooper Tire & Rubber Co. v. Farese, 423 F.3d 446,

459 (5th Cir. 2005)); Gallagher Bassett Servs., Inc. v. Jeffcoat, 887 So. 2d 777, 786 (Miss.

2004). Similarly, under § 876 of the Second Restatement of Torts, “[f]or harm resulting to a


                                                17
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 19 of 24




third person from the tortious conduct of another, one is subject to liability if he . . . knows that

the other’s conduct constitutes a breach of duty and gives substantial assistance or

encouragement to the other so to conduct himself.” Restatement (Second) of Torts § 876, (b)

(1979) (emphasis added).

       Here, there are no allegations in the Amended Complaint that TUPSS, Inc. knew

anything about the Madison Timber scheme at all, let alone anything about what the notaries at

the Madison Center were allegedly doing. Nor are there any allegations that TUPSS, Inc.

provided any “assistance or encouragement” in furtherance of the purportedly negligent actions

of the Herring Notaries about which TUPSS, Inc. knew absolutely nothing. There was no

“meeting of the minds” between TUPSS, Inc. and any other person or entity, and no allegations

that TUPSS, Inc. participated in any conspiracy. The Receiver’s civil conspiracy and aiding and

abetting claims against TUPSS, Inc. therefore should be dismissed. See, e.g., Dickens v. A-1

Auto Parts & Repair, Inc., No. 1:18CV162-LG-RHW, 2018 U.S. Dist. LEXIS 186951, at *11-12

(S.D. Miss. Nov. 1, 2018) (dismissing aiding and abetting claim given that the allegations “fall[]

short of stating that [defendant] knew about conduct constituting a conspiracy regarding

asbestos, or that it took action to encourage the others to carry out the conspiracy”).

       C.      There Are No Allegations That TUPSS, Inc. Acted “Recklessly” or
               “Negligently”

       Count III of the Amended Complaint for “recklessness, gross negligence, or, at a

minimum, negligence”3 fails to state a claim against TUPSS, Inc. because there are no facts

alleged that, even if assumed to be true, suggest that TUPSS, Inc. owed any standard of care, let


3
  The only cause of action asserted in Count III is for negligence. White v. Nelson, 196 So. 3d
1039, 1049-1050 (Miss. Ct. App. 2016) (“it is well established that ‘gross negligence’ and
‘reckless disregard’ are simply higher degrees of negligence”). “Recklessness” and “gross
negligence” are not causes of action; they are merely a means to recover punitive damages. See,
e.g., id.

                                                  18
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 20 of 24




alone failed to exercise any such standard of care. See, e.g., Palmer v. Anderson Infirmary

Benevolent Ass’n, 656 So. 2d 790, 794 (Miss. 1995) (“For a plaintiff to recover in a negligence

action the conventional tort elements of duty, breach of duty, proximate causation and injury

must be proven by a preponderance of the evidence.”).

       The “standard of care” that the Receiver alleges in Count III is based entirely on the

obligations that Mississippi law imposes on notaries public, not corporate franchisors whose

franchisees may or may not employ notaries public. (Am. Compl. ¶ 90 (“‘[A] notary’s

performance of any act prohibited, or failure to perform any act mandated’ constitutes ‘official

misconduct,’ ‘misfeasance,’ and ‘malfeasance.’” (quoting Rule 1.16)).) TUPSS, Inc. is

obviously not a notary public and there are no allegations that it is. Thus, the standard of care at

the heart of Count III does not, and cannot, apply to TUPSS, Inc.

       Further, the Amended Complaint does not allege that TUPPS, Inc. was negligent in any

way. Indeed, the factual allegations in the Amended Complaint are clear that it was the Herring

Notaries—and not TUPSS, Inc.—that purportedly failed to examine the timber deeds that Adams

presented, notarized documents with the signatures of individuals not present, and failed to

record the notarizations performed for Adams. (Compare Am. Compl. ¶¶ 65-67 with ¶¶ 90-93.)

See, e.g., Bd. of Comm’rs v. Tenn. Gas Pipeline Co., 850 F.3d 714, 729 (5th Cir. 2017)

(“[Plaintiff] thus has failed to establish that Defendants breached a duty of care to it under the

facts alleged, and accordingly the district court properly dismissed the negligence claim.”).

       D.      To the Extent that the Receiver’s Claims Sound in Fraud, the Receiver
               Clearly Has Failed to Meet the Pleadings Requirements Under Rule 9(b)

       TUPSS, Inc., Inc. does not read the Receiver’s Amended Complaint as sounding in fraud

although the word “fraud” is sprinkled throughout the Receiver’s Complaint. If, however, the

Court reads the Receiver’s Complaint as sounding in fraud, then Rule 9(b) applies—in which


                                                 19
       Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 21 of 24




case the Receiver’s Complaint should be dismissed for failure to plead fraud with particularity.

See Fed. R. Civ. P. 9(b); United States ex rel. Hartwig v. Medtronic, Inc., No. 3:11cv413, 2014

U.S. Dist. LEXIS 44475, at *44 (S.D. Miss. Mar. 31, 2014) (dismissing complaint to failure to

plead fraud with particularity under Fed. R. Civ. 9(b) because the plaintiff “relie[d] upon

conclusory assertions about an alleged ‘scheme’.”).

III.    THE DOCTRINE OF IN PARI DELICTO BARS THE RECEIVER FROM
        ASSERTING ANY CLAIMS AGAINST TUPSS, INC.
        In this action, the Receiver stands in the shoes of Adams, the wrongdoer. The Receiver

cannot recover from TUPSS, Inc., due to the doctrine of in pari delicto. See Latham v. Johnson,

262 So. 3d 569, 582 (Miss. Ct. App. 2018) (explaining that the in pari delicto doctrine “applies

where [i] the plaintiff is equally or more culpable than the defendant or [ii] acts with the same or

greater knowledge as to the illegality or wrongfulness of the transaction.”), cert. denied 260 So.

3d 798 (Miss. 2019).


                                         CONCLUSION

        For the reasons set forth above, TUPSS, Inc. respectfully requests that the Court dismiss

the Amended Complaint in its entirety with prejudice.




                                                 20
    Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 22 of 24




Dated:    August 29, 2019

                                  By: /s/ LaToya C. Merritt_______________
                                      Reuben V. Anderson, MSB #1587
                                      LaToya C. Merritt, MSB #100054
                                      Jessica Terrill Pulliam, MSB #105510
                                      PHELPS DUNBAR, LLP
                                      4270 I-55 North Jackson, Mississippi 39211-6391
                                      Post Office Box 16114
                                      Jackson, Mississippi 39236-6114
                                      Telephone: 601-352-2300
                                      Telecopier: 601-360-9777
                                      Email: reuben.anderson@phelps.com
                                              merrittl@phelps.com
                                              pulliamj@phelps.com


                                      Mark R. McDonald (CA Bar No. 137001)
                                      (pro hac vice pending)
                                      MORRISON & FOERSTER LLP
                                      707 Wilshire Boulevard
                                      Los Angeles, CA 90017
                                      Telephone: 213.892.5200
                                      Facsimile: 213.892.5454
                                      Email: MMcDonald@mofo.com

                                      Adam J. Hunt (NY Bar No. 4896213)
                                      (pro hac vice pending)
                                      MORRISON & FOERSTER LLP
                                      250 West 55th Street
                                      New York, New York 10019
                                      Telephone: 212.468.8000
                                      Facsimile: 212.468.7900
                                      Email: AdamHunt@mofo.com

                                      Attorneys for Defendant
                                      THE UPS STORE, INC.




                                    21
     Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 23 of 24




                                      Certificate of Service


        I, LaToya C. Merritt, do hereby certify that I electronically filed the above and foregoing

MEMORANDUM OF LAW IN SUPPORT OF THE UPS STORE, INC.’S MOTION TO DISMISS

THE AMENDED COMPLAINT with the Clerk of the Court using the CM/ECF system which sent

notification of such filing to the following counsel of record:

 Alysson Leigh Mills                                 ATTORNEYS FOR PLAINTIFF
 Kristen D. Amond
 Brent B. Barriere
 Jason W. Burge
 Rebekka C. Veith
 FISHMAN HAYGOOD, LLP
 201 St. Charles Avenue, Suite 4600
 New Orleans, LA 70170-4600
 (504) 586-5294
 (504) 586-5250 (fax)
 amills@fishmanhaygood.com
 kamond@fishmanhaygood.com
 bbarriere@fishmanhaygood.com
 jburge@fishmanhaygood.com
 rveith@fishmanhaygood.com

 Lilli Evans Bass
 Brown Bass & Jeter, PLLC
 P.O. Box 22969
 Jackson, MS 39225
 (601) 487-8448
 (601) 510-9934 (fax)
 bass@bbjlawyers.com


 G. Todd Burwell                                     ATTORNEYS FOR RAWLINGS &
 Emily Kincses Lindsay                               MACINNIS, PA, JEANNIE CHISOLM, AND
 G. TODD BURWELL, PA                                 TAMMY VINSON
 618 Crescent Blvd., Ste. 200
 Ridgeland, MS 39157
 (601) 427-4470
 (601) 427-0189 (fax)
 tburwell@gtbpa.com
 elindsay@gtbpa.com




                                                   22
   Case 3:19-cv-00364-CWR-FKB Document 42 Filed 08/29/19 Page 24 of 24




William Lee Guice, III                      ATTORNEY FOR HERRING VENTURES,
RUSHING & GUICE, PLLC – Biloxi              LLC, AUSTIN ELSEN, CHANDLER
P.O. Box 1925                               WESTOVER, COURTNEY HERRING,
Biloxi, MS 39533-1925                       DIANE LOFTON, AND TAMMIE ELSEN
1000 Government St., Suite E
Ocean Springs, MS 39564
(228) 374-2313
(228) 875-5987
bguice@rushingguice.com



     THIS, the 29th day of August, 2019.




                                                /s/ Latoya C. Merritt________________
                                                LATOYA C. MERRITT




                                           23
